Name: Commission Regulation (EC) No 1629/95 of 5 July 1995 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  information and information processing;  agricultural policy;  international trade;  processed agricultural produce
 Date Published: nan

 No L 155/ 10 I EN I Official Journal of the European Communities 6. 7. 95 COMMISSION REGULATION (EC) No 1629/95 of 5 July 1995 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products 1 . by the 10th day of each month in respect of the preceding month at the latest and for the first time by 10 August 1995 in respect of July 1995, the quantities of products for which import licences have been issued under sections A and C of Title II and Title III of Commission Regulation (EC) No 1600/95 ("), broken down by CN code and country of origin ; 2. by the 10th day of the month following the month of issue at the latest and for the first time by 10 August 1995 in respect of July 1995, the quantities of products in respect of which import licences have been issued under section B of Title II of Regulation (EC) No 1600/95, broken down by CN code and country of origin ; 3 . by the 10th day of each month in respect of the preceding month at the latest and for the first time by 10 August 1995 in respect of July 1995, the quantities of products broken down by CN code and country of origin in respect of which import licences other than those referred to in points 1 and 2 have been issued. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 538 /95 (2), and in particular Article 28 thereof, Commission Regulation (EEC) No 210/69 of 31 January 1969 on communications between Member States and the Commission with regard to milk and milk products (3), as last amended by Regulation (EC) No 1094/95 (4), lays down the information on the management of the market in milk products to be notified regularly to the Commis ­ sion ; whereas implementation of the Agreement on Agri ­ culture concluded as part of the Uruguay Round of multi ­ lateral trade negotiations makes it necessary, in order to ensure compliance with commitments under the Agree ­ ment, to provide additional and more detailed informa ­ tion as regards imports and exports, and in particular on licence applications and their use ; whereas, in order to enable the maximum possible use to be made of the aforementioned certificates, rapid information on export trends is indispensable ; whereas, as a result, that Regula ­ tion should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : 0 OJ No L 151 , 1 . 7. 1 995J 2. Article 6 is replaced by the following : 'Article 6 Member States shall notify to the Commission : 1 . by 6 p. m. each working day : (a) the quantities broken down by code in the nomenclature of milk products for export refunds and by destination code, in respect of which applications have been lodged on the same day for the licences referred to in Article 1 of Commission Regulation (EC) No 1466/95 f) or, where applicable, the absence of licence applications ; (b) the quantities broken down by code in the nomenclature of milk products for export refunds and by destination code, in respect of which applications have been lodged on the same day for the provisional licences referred to in Article 6 of Regulation (EC) No 1466/95 ; (c) the quantities broken down by code in the nomenclature of milk products for export refunds and by destination code, in respect of which the licences referred to under (b) have been definitively issued or cancelled the same day ; Article 1 Regulation (EEC) No 210/69 is hereby amended as follows : 1 . Article 5a is replaced by the following : 'Article 5a Member States shall notify to the Commission by the Interactive Data Entry System, hereinafter referred to as "IDES". (') OJ No L 148 , 28 . 6. 1968 , p. 13. (2) OJ No L 148 , 30 . 6. 1995. 0 OJ No L 28 , 5 . 2 . 1969, p. 1 . 0 OJ No L 109, 16 . 5. 1995, p. 31 . 6 . 7 . 95 EN Official Journal of the European Communities No L 155/11 specifying the provisions in question of Commission Regulation (EEC) No 3665/87 (""") ; (d) the quantities in respect of which Article 20 (3) of Regulation (EEC) No 3665/87 has been applied, and the difference between the refund for the destination indicated on the licence and that actually applied. 4. The information referred to in point 1 (a) and (b) shall be communicated by the IDES system and the other information by telefax or telex. 0 OJ No L 144, 28 . 6. 1995, p. 22. H OJ No L 331 , 2. 12. 1998, p. 1 . O OJ No L 351 , 14. 12. 1987, p. 1 .' 2 . by the 16th of each month in respect of the prece ­ ding month and for the first time by 16 August 1995 in respect of July 1995 : (a) the quantities in respect of which licence appli ­ cations have been cancelled pursuant to the second subparagraph of Article 8 (3) (a) of Regu ­ lation (EC) No 1466/95, indicating the rate of the refund ; (b) the quantities in respect of which licences have been forfeit pursuant to the last subparagraph of Article 33 (2) of Commission Regulation (EEC) No 3719/88 ("), indicating the rate of the refund ; (c) the quantities not exported after expiry of the licences relating thereto and the rate of the corresponding refund ; (d) the quantities in respect of which a change in the code referred to in the second subparagraph of Article 3 ( 1 ) of Regulation (EC) No 1466/95 has been applied for ; 3 . by the 16th of each month in respect of month n-2 and for the first time by 1 6 November in respect of July and August 1995 : (a) the quantities broken down by CN code and by destination code in respect of which the customs formalities have been completed with or without a refund ; (b) the quantities in respect of which the designa ­ tion has been changed in accordance with Article 3 (2) of Regulation (EC) No 1466/95, stating whether point (a) or point (b) applies ; (c) the quantities, by product category within the meaning of the third subparagraph of Article 3 ( 1 ) of Regulation (EC) No 1466/95, exported pursuant to the first and second indents of Article 2 of that Regulation, in the latter case Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1 995. However :  the information referred to in Article 5a of Regulation (EEC) No 210/69 may be communicated by telefax or telex until 10 December 1995,  the information referred to in Article 6 of Regulation (EEC) No 210/69, (i) under point 1 (a) and (b) may, in duly substanti ­ ated cases of impossibility or where the number of licence applications does not exceed 10 per day and per category of product within the meaning of the third subparagraph of Article 3 ( 1 ) of Regula ­ tion (EC) No 1466/95, be communicated by telefax or telex until 30 September 1995, (ii) under point 3 may, in duly substantiated cases of impossibility, be communicated in respect of month n-6 until 15 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1995. For the Commission Franz FISCHLER Member of the Commission